DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the response filed 08 July 2021, claims 1-3, 5, 7, 10, 13, 17-18, 20, and 23 were amended and claims 26-27 were newly added.  These amendments have been entered.

Drawings
The drawings were received on 08 July 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David W. Leibovitch (Reg. No. 67,184) on 24 February 2022.

The application has been amended as follows: 

Claim 1 was amended as follows:
	--1.  A set of panels comprising a panel and an adjacent panel, wherein 
the panel comprises a groove and at least one hole connected to the groove via an 
the adjacent panel comprises a first edge that is configured to be arranged in the groove of the panel, and 
the panel comprises a locking device configured to lock the first edge of the adjacent panel in the groove of the panel, wherein 
the locking device comprises a cylinder and a lever connected to the cylinder, 
the cylinder is configured to be arranged in the hole in the panel, 
the cylinder is an eccentric cylinder comprising a top and bottom base and a locking surface connecting the top and bottom base, the cylinder being eccentric along an entire length of the cylinder from the top base to the bottom base,
the cylinder is configured to act as a cam when the cylinder is turned about an axis in the hole, and 
the lever is configured to, when turned, turn the cylinder about the axis between a mounting position and a locking position, wherein 
in the mounting position, the first edge of the adjacent panel is configured to be arranged in the groove of the panel, and 
in the locking position, a part of the locking surface of the locking device extends into the groove through the opening and locks the adjacent panel in the groove.--

Claim 23 was amended as follows:
	--23.  A locking device configured to lock a first edge of an adjacent panel in a groove of a panel, the panel comprising at least one hole connected to the groove via an opening, wherein: 
the locking device comprises a cylinder and a lever connected to the cylinder, 
the cylinder is configured to be arranged in the hole in the panel, 
the cylinder is an eccentric cylinder comprising a top and bottom base and a the cylinder being eccentric along an entire length of the cylinder from the top base to the bottom base,
the cylinder is configured to act as a cam when the cylinder is turned about an axis in the hole, 
the lever is configured to, when turned, turn the cylinder about the axis between a mounting position and a locking position, 
in the mounting position, the first edge of the adjacent panel is configured to be arranged in the groove of the panel, and 
in the locking position, a part of the locking surface of the locking device extends into the groove through the opening and locks the adjacent panel in the groove.-- 

Claims 26 and 27 were cancelled.

Reasons for Allowance
Claims 1-25 are allowed
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 23 have been amended above to incorporate subject matter from claims 26 and 27 to require that the cylinder is “eccentric along an entire length of the cylinder from the top base to the bottom base.”  As discussed by Applicant in the remarks filed 08 July 2021, Probst and Ravinet disclose cylinders that have portions that have a circular cross-section.  By requiring that the eccentric shape of the claimed cylinder extends along the entire length of the cylinder, claims 1 and 23 have been distinguished over these references.  None of the other references of record teach or disclose a set of panels as set forth in amended claims 1 and 23 and thus they are considered allowable over the prior art of record.
Claim 18 has been amended by Applicant to be placed in independent form and is thus allowable for the reasons set forth in the Office Action mailed 14 April 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678